Citation Nr: 0705240	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cancer of the nasal pharynx.

2.  Entitlement to service connection for otitis.

3.  Entitlement to service connection for bilateral 
osteoradionecrosis, secondary to treatment for nasopharyngeal 
cancer.

4.  Entitlement to service connection for dental problems, 
secondary to treatment for nasopharyngeal cancer.

5.  Entitlement to service connection for headaches, to 
include as secondary to treatment for nasopharyngeal cancer.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
November 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.

Since the adjudication of the veteran's claims for service 
connection for bilateral osteoradionecrosis, for headaches, 
and for dental problems rests on the determination of whether 
the veteran's nasopharyngeal cancer is related to service, 
resolution of these matters must be deferred pending 
resolution of the veteran's claim of entitlement to service 
connection for nasopharyngeal cancer.

The issues of entitlement to service connection for 
nasopharyngeal cancer and for otitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
nasopharyngeal cancer was denied by an October 1991 rating 
decision; the evidence submitted since October 1991 raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for nasopharyngeal cancer 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The veteran's claim of entitlement to service connection for 
nasopharyngeal cancer was denied by an October 1991 rating 
decision which was not appealed and is now final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in October 1991 the 
evidence of record consisted of: treatment records from 1991, 
describing the veteran's cancer treatments, suggesting a 
possible link between the Epstein-Barr virus and nasal 
carcinoma, and noting that the veteran had a positive titer 
for the Epstein-Barr virus.

Since October 1991, new evidence has been associated with the 
claims file including: personnel records, showing that the 
veteran was awarded the Navy Expeditionary medal for service 
in Lebanon; private medical treatment and hospitalization 
records from early 1991, in which the veteran complained of 
symptoms which were eventually diagnosed as cancer; medical 
studies indicating that there is a link between Epstein-Barr 
virus and nasopharyngeal cancer, as  well as showing that the 
incidence of nasopharyngeal cancer is much higher in 
Southeast Asia and Northern Africa regions than it is in 
Western countries, and noting that early nonspecific symptoms 
include nasal obstruction, blood-tinged sputum or nasal 
discharge, tinnitus, headache, ear fullness, and unilateral 
conductive hearing loss from serous otitis media or recurrent 
acute otitis media; a statement from the veteran that he 
spent roughly 40 days on a Turkish air force base, and flew 
several missions into Beirut, Lebanon while in service; and 
service medical records showing complaints of headaches, ear 
congestion, and an inability to clear his ears.  

The veteran's claim was previously denied because the 
evidence did not show that his nasopharyngeal cancer was 
either caused by, or the result of, his time in service, and 
it was not shown to be etiologically related to his service-
connected sinusitis.  The evidence submitted since October 
1991 is new in that it had not previously been submitted, and 
it is material in that it raises a reasonable possibility of 
substantiating the claim for service connection, as it 
provides evidence of a potential link between the veteran's 
nasopharyngeal cancer and his time in service.  Accordingly, 
new and material evidence having been submitted, the claim of 
entitlement to service connection for nasopharyngeal cancer 
is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for nasopharyngeal cancer 
is reopened.




REMAND

The veteran was discharged from service in November 1986, and 
he was diagnosed with nasopharyngeal cancer in mid-1991.  The 
veteran also tested positive for the Epstein-Barr virus in 
1991 when his doctors tested for the disease immediately 
following his diagnosis of nasopharyngeal cancer.  The 
veteran submitted medical studies that suggested a link 
between the Epstein-Barr virus and the onset of 
nasopharyngeal cancer, and indicated that there was a higher 
incidence of nasopharyngeal cancer among Southeast Asian and 
Northern African countries, than with Western countries.  The 
veteran stated that he was stationed for roughly 40 days in 
Turkey while in the Navy, and he indicated that flew into 
Lebanon on several occasions (for which he was awarded the 
Navy Expeditionary Medal).

The veteran also stated that he had the Epstein-Barr virus in 
service, but service medical records fail to document any 
specific diagnosis of, or treatment for, this illness.  
Service medical records do reflect that the veteran was 
treated in May 1985 with complaints of headaches, aching, ear 
congestion, and an inability to clear his ears, and he was 
diagnosed with sinusitis; and in 1986 the veteran had a non-
pruritic rash which was diagnosed as pityriasis rosea.  The 
veteran contends that he had sinus pain and headaches from 
the time he was discharged from service in 1986 through the 
diagnosis of cancer in 1991.

The doctors treating the veteran for his cancer indicated 
that there was a link between the Epstein-Barr virus and 
nasopharyngeal cancer, and they found that the veteran indeed 
had both illnesses.  The doctors also indicated that the 
Epstein-Barr virus was more prevalent in the Middle East.  
However, while the evidence reflects that the veteran has had 
the Epstein-Barr virus, the veteran's claims file is void of 
a medical opinion of record addressing the questions of 
whether he contracted the Epstein-Barr virus during his time 
in service; and, if so, whether it is as likely as not that 
the Epstein-Barr virus led to his nasopharyngeal cancer; or, 
more generally, whether the veteran's nasopharyngeal cancer 
was caused by his military service.  This opinion should be 
obtained.  

Regarding "otitis," service medical records reflect that 
the veteran was treated in 1981 for otitis media.  He was 
treated with medication, and there was no additional 
treatment sought for otitis media during the veteran's 
additional five years in service.  In October 1990, the 
veteran was diagnosed with otitis media, and a CT of the 
veteran's sinus in January 1991 demonstrated left mastoiditis 
with left otitis media.  More recently, in December 2002, the 
veteran's private ear, nose, and throat doctor, Dr. Podnos 
indicated that the veteran had potential for chronic otitis 
externa, and the veteran's representative has suggested the 
veteran has continued relevant treatment.  Given this, 
additional record development should be accomplished, and the 
veteran examined for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a list of the places which have 
treated him for otitis since service; and 
obtain those records.

2.  Following the requested development, 
schedule the veteran for an examination of 
his ears.  The examiner should be provided 
with the veteran's claims file and asked 
to fully review it.  The examiner should 
identify any current ear disability, 
(other than hearing loss and tinnitus for 
which service connection is already in 
effect), and for each such disability 
provide an opinion as to whether it is as 
likely as not (50 percent probability) 
that the diagnosed ear disability was 
either caused by, or began during his time 
in service.  The examiner should 
specifically address both otitis media and 
otitis externa in his opinion.

3.  Refer the claims file to a VA 
physician knowledgeable in the treatment 
of nasopharyngeal cancer, who should be 
asked to review it and provide an opinion 
as to whether it is as likely as not (50 
percent probability) that the veteran's 
nasopharyngeal cancer was either caused 
by, or began during, his time in service.  
The examiner should specifically address 
the in-service complaints which were 
diagnosed as sinusitis; and should provide 
an opinion as to whether the it may be 
reasonably concluded the veteran 
contracted the Epstein-Barr virus during 
his time in service, and, if so, whether 
it is as likely as not that the Epstein-
Barr virus led to his nasopharyngeal 
cancer. 
 
4.  Once all the development has been 
completed, the claims should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


